People v Morales (2022 NY Slip Op 07512)





People v Morales


2022 NY Slip Op 07512


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Kern, J.P., Kennedy, Scarpulla, Pitt-Burke, Higgitt, JJ. 


Ind. No. 3626/16 Appeal No. 16991 Case No. 2019-5497 

[*1]The People of the State of New York, Respondent,
vHabiel Morales, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Order, Supreme Court, Bronx County (Jeanette Rodriguez-Morick, J.), entered on or about June 6, 2019, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The alleged mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument (see e.g. People v Wright, 208 AD3d 1112 [1st Dept 2022]), or were outweighed by the seriousness of the underlying offense against a young child and
defendant's criminal record (see e.g. People v Ramos, 199 AD3d 423 [1st Dept 2021], lv denied 38 NY3d 903 [2022]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022